Citation Nr: 1501440	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  07-26 371	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to a compensable rating for Hepatitis C prior to December 11, 2012, and in excess of 20 percent thereafter.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, respectively, granted service connection for hepatitis C and assigned a noncompensable disability rating, effective June, 1, 2007, and denied entitlement to service connection for tinnitus. 

These matters were previously before the Board in March 2012, and January 2014, when they were remanded for further evidentiary development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran appeared at a Board hearing in August 2011 before a Veterans Law Judge (VLJ) who subsequently retired prior to issuing a decision.  He was offered an additional hearing and declined that offer in January 2012.  Later, he appeared at a new Board hearing before the undersigned VLJ in August 2013.  Transcripts from both of the Board hearings are of record.

A claim for TDIU has been raised by the record and will be considered by the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The list of issues considered reflects that change.  

In addition, the claim for higher disability ratings for Hepatitis C, both before December 11, 2012, and after, necessarily incorporate the perfected appeal of entitlement to an earlier effective date than December 11, 2012 for the grant of a compensable disability rating.  This change is also reflected in the issues as listed.  

Finally, the Board notes that the Supplemental Statement of the Case issued in October 2014 erroneously included the question of increased rating for left ankle disability and stated that the Board had remanded that issue.  That issue was included in error, as the record clearly shows that the Board issued a final decision in January 2014 denying an increased disability rating for the left ankle disability.  The Veteran did not file an appeal of that decision with the Court and has not subsequently filed a new claim for increased rating; therefore, the issue is not before the Board at present and will not be further addressed herein.


FINDINGS OF FACT

1. Tinnitus is shown to have had its onset in service.

2. The Veteran's Hepatitis C was manifested by intermittent fatigue, malaise, nausea, and vomiting as of June 1, 2007.

3. The Veteran's Hepatitis C has been manifested by daily fatigue with intermittent nausea and vomiting and has required the use of prescription medication since July 10, 2007.

4. The Veteran's service-connected disabilities of Hepatitis C, left ankle arthritis, left knee arthritis, and tinnitus have not rendered him incapable of obtaining and maintaining reasonably continuous gainful employment.


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2. The criteria for a 10 percent disability rating for Hepatitis C were met as of June 1, 2007.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7354 (2014).

3. The criteria for a 20 percent disability rating for Hepatitis C, and no higher, have been met as of July 10, 2010.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7354 (2014).

4. The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In December 2011, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in September 2012, December 2012, and June 2014.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

The Veteran's service treatment records do not contain any reference to hearing loss or ringing in the ears.  His DD Form 214 shows that he was assigned to an artillery unit as a tactical wire specialist.

VA examination in September 2012 noted that the Veteran had normal hearing at separation and that he had not complained of tinnitus until 24 years after separation.  Based on these facts, the examiner felt that his tinnitus was less likely than not related to his service.

The Veteran testified at the August 2013 hearing that his tinnitus began in service when he was assigned to an artillery unit and was not provided adequate hearing protection against the noise of explosions and small arms fire.  He began to experience ringing in the ears which had "always kind of [been] there" since.  He noted that he did not have any noisy hobbies and his work after service separation had been fairly quiet, including jobs at the US Postal Service and the VA Medical Center. 

Based on the Veteran's statements at hearing and the fact that he is uniquely competent to provide evidence regarding the onset of his tinnitus, the Board finds that he must be afforded the benefit of the doubt.  As such, the Board concludes that the Veteran's tinnitus was first manifested in service and that service connection is warranted.  38 C.F.R. § 5108(b).

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates that rating criteria.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the RO assigned staged ratings for the Veteran's Hepatitis C.  While the Board agrees that staged ratings are warranted, the ratings and effective dates assigned have been modified.

Hepatitis C is rated under Diagnostic Code 7354 based on the specific signs and symptoms manifested.  Hepatitis C that is nonsymptomatic is rated noncompensably (0 percent) disabling.  Hepatitis C with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period, is rated 10 percent disabling.  Hepatitis C with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  Hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.  Hepatitis C with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly, is rated 60 percent disabling.  Hepatitis C with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling.  38 C.F.R. § 4.114.

Note (2) provides that, for purposes of rating conditions under Diagnostic Code 7354, "incapacitating episode"' means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114.

A written statement from Dr. Smith, dated July 10, 2010 and submitted in December 2010, included the rating criteria for Hepatitis C and his notation that the Veteran's symptoms most closely matched the 20 percent criteria.  The RO explicitly disregarded this document because it was not accompanied by any narrative of examination, rationale, or evidence he had reviewed the claims file.

The Veteran testified at the August 2011 hearing that he had been having signs and symptoms related to his Hepatitis C since at least 2007, when his claim was filed.  He stated that at that time he specifically experienced intermittent fatigue, nausea, and malaise and occasional vomiting.  The Veteran's attorney noted that the statement of Dr. Smith had been submitted in 2010 and was supported by the blood tests and liver function tests conducted during the same time frame and by the Veteran's own testimony regarding his symptoms.

On December 2012 VA examination, the examiner noted that the Veteran was not on continuous medication for his condition.  He had discontinued his previously prescribed daily medications because of the side effects in approximately April 2012.  The examiner noted that the Veteran's Hepatitis C was manifested by near constant and debilitating fatigue, as well as intermittent nausea, vomiting, and right upper quadrant pain.  His ability to work was affected by the fact that he was tired all the time and that he was unable to do any bending or lifting.

At the August 2013 hearing, the Veteran testified that his virus load was steadily rising, that he had experienced small fluctuations in weight, and that he was tired all the time and frequently nauseated.  He had been on medication for his condition but that had recently been discontinued because of the side effects he experienced.  He stated that his symptoms were incapacitating with him being largely stuck in bed approximately twelve weeks out of the year. 

On June 2014 VA examination, the Veteran was undergoing a 12 week course of medication to treat his Hepatitis C.  At the time, his symptoms were intermittent fatigue, nausea, and right upper quadrant pain, with no incapacitating episodes.  The examiner felt that his Hepatitis C would not currently limit him from engaging in physical or sedentary employment.

Based on the description of the Veteran's symptoms in 2007 at hearing, and the fact that those symptoms are of the nature which a lay person is competent to provide evidence on, the Board finds that the criteria for a compensable or 10 percent disability rating were met as of the date of claim, June 1, 2007.  The Veteran described his symptoms at that time as intermittent fatigue, malaise, nausea, and occasional vomiting, which is more than a nonsymptomatic disability picture, but which would not rise to the level of severity of a 20 percent disability rating.

However, based on the worsening of the Veteran's symptoms over time and the statement of Dr. Smith dated July 10, 2010, the Board finds that as of that date, the criteria for a 20 percent disability rating have been met.  Specifically, the Veteran and Dr. Smith indicated the presence of near continuous and debilitating fatigue with intermittent nausea, right upper quadrant pain, and vomiting.  In addition, the Veteran is shown to have required regular medication to control his symptoms up to April 2012 and beginning again in about May 2014.  The severity of the disability picture more nearly approximates that of 20 percent beginning July 10, 2010.

The evidence does not indicate that a still higher disability rating would be warranted.  Specifically, while the Veteran describes episodes where he is unable to get out of bed, the record does not show prescribed bed rest and close monitoring by his physician for four or more weeks out of the year.  Nor is anorexia, weight loss above a five pound fluctuation, or hepatomegaly shown, and the Veteran's primary symptoms of malaise, nausea, and vomiting are described as intermittent at the most recent VA examination.  As such, the disability picture at this time does not meet or approximate anything higher than the assigned 20 percent disability rating.  38 C.F.R. § 4.114.

The Veteran in several written statements has asserted that he has Stage 3 cirrhosis of the liver as a result of his Hepatitis C.  The Board notes that the VA examiners have all found that he does not have cirrhosis of the liver, based on CT and MRI results which show no focal lesions.  Rather, the medical records refer to Stage 3 fibrosis as a result of his Hepatitis C, which appears to be the basis of the Veteran's confusion.  Inasmuch as the record does not support the Veteran's contentions regarding cirrhosis of the liver, they do not provide a basis for an increased or separate disability rating.  Moreover, the record does not indicate any specific symptoms attributable to the fibrosis such as to support a separate rating for that disability.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology related to his Hepatitis C, specifically fatigue, malaise, nausea, vomiting, and the need for medication, and provide for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled, notwithstanding the fact that the assigned schedular ratings do not equal 60 percent for a single disability or 70 percent for a combined disability. 38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating should be considered if the Veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).

Here, the Veteran's service-connected disabilities consist of left ankle fracture with residual arthritis, rated as 30 percent disabling; Hepatitis C, rated as 20 percent disabling; chondromalacia patella of the left knee with residual arthritis, rated as 10 percent disabling; and, based on the decision above, tinnitus, rated as 10 percent disabling.  His combined disability rating would therefore be 60 percent.  As such, the Veteran does not meet the threshold combined rating of 70 percent or more necessary to be considered for TDIU on a schedular basis.

The Board is precluded from considering an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  However, the RO has declined to refer the matter for consideration by the Director of Compensation and Pension services, based on the conclusions of the VA examinations in June 2014.  Specifically, the examiner found that the Veteran's Hepatitis C would not preclude physical or sedentary employment, his left ankle disability would preclude heavy labor but not a desk job, and his left knee disability would not affect his employability at all.  As the record does not show that the Veteran's service-connected disabilities would preclude him from obtaining and maintaining reasonably gainful employment, there is no basis for a referral for consideration of TDIU on an extraschedular basis.   


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to a 10 percent disability rating for Hepatitis C as of June 1, 2007, and a 20 percent disability rating as of July 10, 2010 is granted.

Entitlement to a disability rating higher than 20 percent for Hepatitis C is denied.

Entitlement to TDIU is denied.



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


